Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 4-10 and 12-18 are pending. 

Claims 17-18 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.
Claims 4-10 and 12-16, drawn to a method of treating a particular disorder in a subject in need thereof, comprising administering to the subject an effective amount of an antibody preparation comprising an antibody molecule conjugated to a biotin moiety, wherein the biotin moiety is conjugated to the antibody molecule in an amount sufficient to increase the half-life of the antibody molecule in vivo relative to the half-life of a corresponding antibody molecule that does not comprise a biotin moiety, are being acted upon in this Office Action. 
Rejection Withdrawn
	The written description and enablement rejections of claims 4-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claims amendment and the Examiner’s amendment set forth below.

	The rejection of claims 4-6, 8, 10 and 16 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khawii et al (US Pat No. 5,990,286, issued Nov 23, 1999: PTO 892) is withdrawn in view of the claims amendment set forth below.

The rejection of claim 4 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paganelii (Int J Cancer 45: 1184-1189, 1990; PTO 892) is withdrawn in view of the claims amendment set forth below. 


	The rejection of claims 4, 5, 10-12, 15 and 16 under 35 U.S.C. 102(b) as being anticipated by Meyer et al. (US 6,217,869 B1, issued April 17, 2001; PTO 892) is withdrawn in view of the claims amendment set forth below.

	The rejection of claims 4, 11 and 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kfaawli et al. (US Pat No. 5,990,286, issued Nov 23, .1999; PTO 892) or Meyer et al (US 6,217,869 BI, issued April 17, 2001; PTO 892) each in view of Eigenbrot (US20070092940, published April 26, 2007; and claimed priority to 60/612,468 filed September 23, 2004, PTO 892) is withdrawn in view of the claims amendment set forth below.

	The rejection of claims 4-5, 10-13 and 16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,457,719 is withdrawn in view of the claims amendment. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mark J. FitzGerald on May 27, 2021.

In the claims:
Claims 12-14, 17 and 18 have been canceled. 
Claim 4, line 1, “antibody” has been changed to -- intravenous immunoglobulin (IVIg) -- 
Claim 4, last line, -- and wherein the biotin moiety is covalently conjugated to a solvent exposed lysine within the human Fc domain sequences FNWYVDGVEVHNAKTKPR (SEQ ID NO: 1), FKWYVDGVEVHNAKTKPR (SEQ ID NO: 2), or VSNKALPAPIEK (SEQ ID NO: 3) -- has been inserted after “moiety”.

Conclusion
Claims 4-10, 15 and 16 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644